DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/7/2021, 1/22/2021, 2/11/2021, 2/24/2021, 3/17/2021, 4/14/2021, 5/7/2021, 5/20/2021, 6/10/2021, and 7/2/2021, 7/19/2021, 8/10/2021, were filed before the first office action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Applicant is reminded that an Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant (material) from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical (material). It ignores the real world conditions under which examiners work." See Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 (220 USPQ 289) (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) (Emphasis in original).
 
Patent Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Gealer Popcorn Co. Inc., 24 USPQZd 1801 Molins PLC v. Textron Inc. 26 USPQZd 1889, at 1899 (D.Del. 1992)., Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. FI. 1972).
 
Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQZd 1823 (Fed. Cir. 1995).
 
Please note that it is Applicant's duty to particularly point out any highly relevance material amongst the references cited in the IDS.  A cursory review of the references in the IDS dated 1/7/2021, 1/22/2021, 2/11/2021, 2/24/2021, 3/17/2021, 4/14/2021, 5/7/2021, 5/20/2021, 6/10/2021, and 7/2/2021, 7/19/2021, 8/10/2021, were performed by the Examiner under the condition noted above.

Claim Objections
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites the limitation “the login window”.  There is insufficient antecedent basis for this limitation in the claim.  It is believed that the applicant may have intended to have claim 13 be dependent on claim 12 which initially claims “a login window”.

Claim Rejection Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 11, and 14-16, are rejected under 35 U.S.C. 102a1 as being anticipated by Choi et al. (US 20160150063 A1, published: 5/26/2016).
Claim 1:  Choi teaches an electronic device, comprising: a display (Display 160 [Choi, FIG. 1]); one or more processors (Processor 120 [Choi, FIG. 1]); one or more input devices (Input/Output Interface 150 [Choi, FIG. 1]); a memory (Memory 130 [Choi, FIG. 1]); a communication interface (Communication Interface 170 [Choi, FIG. 1]), wherein the electronic device is in communication with the display, and one or more programs, wherein the one or more programs are stored in memory and configured to be executed by the one or more processors, the one or more programs including instructions for:
causing to display on the display a first affordance, wherein the first affordance is for broadcasting visual output of a task of the application (the electronic device 100 may share one or more contents stored in memory 130 with one or more other electronic devices [Choi, 0106]);
in response to receiving a first user input corresponding to selection of the first affordance: in accordance with a determination that multiple broadcast applications on the electronic device are capable of broadcasting visual output of the application while the task is ongoing (to generate the contact list 406, it may be established beforehand which contacts are capable of receiving the content desired to be shared. In this regard, the electronic device 100 may search for another electronic device, which can execute/support the content sharing function, or another electronic device having an activated content sharing function, when the contact sharing function is initially selected at the electronic device 100 [Choi, 0111]):
causing to display on the display a second affordance for selecting a broadcast application of the plurality of broadcast applications capable of broadcasting the visual output of the application (electronic device may select a "sound source A 401" among a plurality of sound sources 401, 402, and 403 stored in the electronic device as a content to be shared with another electronic device [Choi, 0106, FIG. 4A]; Examiner's Note: as illustrated); and
while the second affordance is displayed on the display, receiving second user input corresponding to selection of the second affordance (when the electronic device 100 detects a menu option execution or gesture for displaying a contents sharing menu, the content sharing icon 405 may be displayed in an expanded region of the indicator area 404 while the content items 401, 402, etc. are shifted downwards as illustrated. The electronic device 100 may thereafter detect a user selection of icon 405 via touch input [Choi, 0109, FIG. 4B]; Examiner's Note: as illustrated);
after receiving the second user input, starting the task and sending the visual output of the application to the broadcast application for transmitting the visual output over the communication interface to a remote server (when a user selects a contact from the contact list 406 to share content with as shown in FIG. 4C, the screen may transition to a content sharing screen as depicted in FIG. 4D, which may include a "Service List" 408 in a preset region, with selectable icons 409. Each icon 409 may represent an application or service that may be used to share one or more contents with one or more other electronic devices [Choi, 0114, FIG. 4D]).

Claim 2:  Choi teaches the electronic device of claim 1.  Choi further teaches wherein the one or more programs further include instructions for: prior to causing the second affordance to be displayed on the display, determining whether multiple broadcast applications on the electronic device are capable of broadcasting the visual output of the application (to generate the contact list 406, it may be established beforehand which contacts are capable of receiving the content desired to be shared. In this regard, the electronic device 100 may search for another electronic device, which can execute/support the content sharing function, or another electronic device having an activated content sharing function, when the contact sharing function is initially selected at the electronic device 100 [Choi, 0111]).
 
Claim 3:  Choi teaches the electronic device of claim 1.  Choi further teaches wherein the application is a game application and the task is a session of the game application (game console (e.g., Xbox.RTM. PlayStation.RTM.) [Choi, 0029]).
 
Claim 4:  Choi teaches the electronic device of claim 1.  Choi further teaches wherein the one or more programs further include instructions for: causing to display on the display a third affordance with the first affordance, wherein the third affordance corresponds to a request to (the electronic device 100 may share one or more contents stored in memory 130 with one or more other electronic devices [Choi, 0106]; Examiner's Note: since the device may share, it is implied that it may not share.  Choi offers the choice to share from an application.  If the user chooses not to share, the user may still use the application without sharing).
 
Claim 5:  Choi teaches the electronic device of claim 1.  Choi further teaches wherein the one or more programs further include instructions for: further in response to receiving the first user input corresponding to a selection of the first affordance: in accordance with a determination that there is only one broadcast application capable of broadcasting the visual output of the application, starting the task and sending the visual output of the task to the broadcast application for transmitting the visual output over the communication interface to a remote server without causing display of the second affordance (the processor may control an operation of transmitting the one or more contents to one or more other electronic devices located within a predetermined distance [Choi, 0105].  To generate the contact list 406, it may be established beforehand which contacts are capable of receiving the content desired to be shared. In this regard, the electronic device 100 may search for another electronic device, which can execute/support the content sharing function, or another electronic device having an activated content sharing function, when the contact sharing function is initially selected at the electronic device 100 [Choi, 0111]).

Claim 6:  Choi teaches the electronic device of claim 1.  Choi further teaches wherein the one or more programs further include instructions for: further in response to receiving the first user input corresponding to a selection of the first affordance: in accordance with a determination that there are no applications capable of broadcasting the visual output of the application, prompting the user to install a broadcast application (the database manager 246 may generate, search for, or change a database to be used by at least one of the applications 270. The package manager 247 may manage the installation or the updating of applications distributed in the form of package file [Choi, 0063].  The device management application may manage (for example, install, delete, or update), for example, a function for at least a part of the external electronic device communicating with the electronic device (for example, turning on/off the external electronic device itself (or some elements thereof) or adjusting brightness (or resolution) of a display), applications executed in the external electronic device, or services provided from the external electronic device (for example, a telephone call service or a message service) [Choi, 0069]).
 
Claim 7:  Choi teaches the electronic device of claim 1.  Choi further teaches wherein the one or more programs further include instructions for: in accordance with a determination that there are no applications capable of broadcasting the visual output of the application, forgoing the display of the first affordance (the electronic device 100 may display an updated contact list 406 based on search information on other electronic devices, which can share one or more contents, and/or a preset priority [Choi, 0111]; Examiner's Note: this implies that only capable devices will be displayed.  If the search yields no capable devices, no devices could be displayed).

Claim 10:  Choi teaches the electronic device of claim 1.  Choi further teaches wherein the visual output of the application is a video recording of the application output (the electronic device 100 may select "a video A 501, a video B 502, and a video C 503" among a plurality of videos 501, 502, and 503 stored in memory 130 as contents to be shared with another electronic device, as illustrated in FIG. 5A [Choi, 0122]).

Claim 11:  Choi teaches the electronic device of claim 1.  Choi further teaches wherein the one or more programs further include instructions for: transmitting, by the broadcast application, the visual output over the communication interface to the remote server (the communication interface 170 may connect communication between the electronic device 100 and an external device (for example, the electronic device 104 or the server 106) [Choi, 0050].  Cloud computing, distributed computing, or client-server computing technology may be used [Choi, 0055]).

Claim 14:  Choi teaches the electronic device of claim 1.  Choi further teaches wherein the first affordance is associated with the application user interface and wherein the second affordance for selecting the broadcast application is associated with a system user interface (the program 140 may include a kernel 141, middleware 143, an Application Programming Interface (API) 145, and/or application programs 147. At least some of the kernel 141, the middle 143, and the API 145 may be referred to as an Operating System (OS) [Choi, 0042]. [Choi, 0043-45]).

Claim 15:  Choi teaches a non-transitory computer readable storage medium (Memory 130 [Choi, FIG. 1]) storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors (Processor 120 [Choi, FIG. 1]) of an electronic device with a display (Display 160 [Choi, FIG. 1]) and one or more input devices (Input/Output Interface 150 [Choi, FIG. 1]), cause the device to:
cause to display on the display a first affordance, wherein the first affordance is for broadcasting visual output of a task of the application (the electronic device 100 may share one or more contents stored in memory 130 with one or more other electronic devices [Choi, 0106]);
in response to receiving a first user input corresponding to selection of the first affordance: in accordance with a determination that multiple broadcast applications on the electronic device are capable of broadcasting visual output of the application while the task is ongoing (to generate the contact list 406, it may be established beforehand which contacts are capable of receiving the content desired to be shared. In this regard, the electronic device 100 may search for another electronic device, which can execute/support the content sharing function, or another electronic device having an activated content sharing function, when the contact sharing function is initially selected at the electronic device 100 [Choi, 0111]):
cause to display on the display a second affordance for selecting a broadcast application of the plurality of broadcast applications capable of broadcasting the visual output of the application (electronic device may select a "sound source A 401" among a plurality of sound sources 401, 402, and 403 stored in the electronic device as a content to be shared with another electronic device [Choi, 0106, FIG. 4A]; Examiner's Note: as illustrated); and
while the second affordance is displayed on the display, receive second user input corresponding to selection of the second affordance (when the electronic device 100 detects a menu option execution or gesture for displaying a contents sharing menu, the content sharing icon 405 may be displayed in an expanded region of the indicator area 404 while the content items 401, 402, etc. are shifted downwards as illustrated. The electronic device 100 may thereafter detect a user selection of icon 405 via touch input [Choi, 0109, FIG. 4B]; Examiner's Note: as illustrated);
after receiving the second user input, start the task and sending the visual output of the application to the broadcast application for transmitting the visual output over the communication interface (Communication Interface 170 [Choi, FIG. 1]) to a remote server (when a user selects a contact from the contact list 406 to share content with as shown in FIG. 4C, the screen may transition to a content sharing screen as depicted in FIG. 4D, which may include a "Service List" 408 in a preset region, with selectable icons 409. Each icon 409 may represent an application or service that may be used to share one or more contents with one or more other electronic devices [Choi, 0114, FIG. 4D]).

Claim 16:  Choi teaches a method comprising: at a first electronic device with one or more processors (Processor 120 [Choi, FIG. 1]), a communication interface (Communication Interface 170 [Choi, FIG. 1]), and memory (Memory 130 [Choi, FIG. 1]), wherein the first electronic device is in communication with a display (Display 160 [Choi, FIG. 1]):
causing to display on the display a first affordance, wherein the first affordance is for broadcasting visual output of a task of the application (the electronic device 100 may share one or more contents stored in memory 130 with one or more other electronic devices [Choi, 0106]);
in response to receiving a first user input corresponding to selection of the first affordance: in accordance with a determination that multiple broadcast applications on the electronic device are capable of broadcasting visual output of the application while the task is ongoing (to generate the contact list 406, it may be established beforehand which contacts are capable of receiving the content desired to be shared. In this regard, the electronic device 100 may search for another electronic device, which can execute/support the content sharing function, or another electronic device having an activated content sharing function, when the contact sharing function is initially selected at the electronic device 100 [Choi, 0111]):
causing to display on the display a second affordance for selecting a broadcast application of the plurality of broadcast applications capable of broadcasting the visual output of the application (electronic device may select a "sound source A 401" among a plurality of sound sources 401, 402, and 403 stored in the electronic device as a content to be shared with another electronic device [Choi, 0106, FIG. 4A]; Examiner's Note: as illustrated); and
while the second affordance is displayed on the display, receiving second user input corresponding to selection of the second affordance (when the electronic device 100 detects a menu option execution or gesture for displaying a contents sharing menu, the content sharing icon 405 may be displayed in an expanded region of the indicator area 404 while the content items 401, 402, etc. are shifted downwards as illustrated. The electronic device 100 may thereafter detect a user selection of icon 405 via touch input [Choi, 0109, FIG. 4B]; Examiner's Note: as illustrated);
after receiving the second user input, starting the task and sending the visual output of the application to the broadcast application for transmitting the visual output over the communication interface to a remote server (when a user selects a contact from the contact list 406 to share content with as shown in FIG. 4C, the screen may transition to a content sharing screen as depicted in FIG. 4D, which may include a "Service List" 408 in a preset region, with selectable icons 409. Each icon 409 may represent an application or service that may be used to share one or more contents with one or more other electronic devices [Choi, 0114, FIG. 4D]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20160150063 A1, published: 5/26/2016), in view of Lind et al. (US 20170093769 A1, filed: 9/30/2015).
Claim 8:  Choi teaches the electronic device of claim 1.  Choi does not teach wherein the one or more programs further include instructions for: receiving a third user input indicating that sending the visual output of the application to the broadcast application should be ceased; in response to receiving the third user input, ceasing to send the visual output of the task to the broadcast application.
However, Lind teaches wherein the one or more programs further include instructions for: receiving a third user input indicating that sending the visual output of the application to the broadcast application should be ceased; in response to receiving the third user input, ceasing to send the visual output of the task to the broadcast application (presentation of an inoperative sharing control 226 can provide a useful indicator that the content stream is being shared (and with whom), and in some embodiments, any user who is sharing a content stream can operate control 226 to stop receiving the shared stream even if the user is not authorized to invite users. For example, one user can stop sharing while any other users continue to share. Other implementations of a sharing control can be used [Lind, 0047].  The user may stop the streaming, or all other user(s) may stop the streaming, in which case the stream is no longer shared. At that point, process 1000 can end [Lind, 077]).
Choi to include the cease sharing feature of Lind.
One would have been motivated to make this modification in the event of a user error, such as the selection to share with the wrong person, it would improve the user experience, and mitigate possible embarrassment by allowing users to cancel the sharing once it has been started.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20160150063 A1, published: 5/26/2016), in view of Miura et al. (US 20130260896 A1, published: 10/3/2013).
Claim 9:  Choi teaches the electronic device of claim 1.  Choi does not teach wherein sending the visual output of the application to the broadcast application occurs while the task is executing.
However, Miura teaches wherein sending the visual output of the application to the broadcast application occurs while the task is executing (it will be appreciated by those skilled in the art that many of the principles elucidated herein also readily apply to the generation and sharing of recorded gameplay, including sharing recorded gameplay video, screenshots, and live streaming of active gameplay [Miura, 0153].  It will be appreciated that the user may share gameplay (e.g. a selected screenshot, video, or live gameplay stream) to one or more specifically selected friends, to their entire social graph, or to any user of the social network [Miura, 0170]).
Choi to include the live sharing feature of Miura.
One would have been motivated to make this modification because video of a user's gameplay is recorded during an active state of a gameplay session. A command is received to initiate a sharing operation during the active state of the gameplay session. In response to receiving the command, a paused state of the gameplay session is entered and a sharing interface is presented. Input received via the sharing interface is processed to determine a user-defined selection of the recorded video. The user-defined selection of the recorded video is shared to a social graph of the user, and the active state of the gameplay session is resumed (Miura, Abstract).  By separating gameplay inputs from sharing inputs, users are able to patiently select material for sharing without the anxiety of making inputs that would case the user to lose the game they are playing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783.  The examiner can normally be reached on Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Seth A Silverman/Primary Examiner, Art Unit 2145